Citation Nr: 1425274	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-22 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to an initial rating higher than 10 percent for a lumbar disc disease with myofascial syndrome and facet joint osteoarthritis. 

3.  Entitlement to an initial rating higher than 10 percent for left patellofemoral pain syndrome. 

4.  Entitlement to an initial rating higher than 10 percent for right patellofemoral pain syndrome. 

5.  Entitlement to an initial compensable rating for de Quervain's disease of the left wrist with compartment release. 

6.  Entitlement to an initial compensable rating for residuals of a left talus fracture.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The claims were previously before the Board in May 2012, December 2012, and November 2013 when they were remanded for additional development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDINGS OF FACT

1.  Costochondritis has not been shown during the pendency of the appeal. 

2.  Throughout the appeal period, lumbar disc disease with myofascial syndrome and facet joint osteoarthritis has manifested by forward flexion at least to 90 degrees and a combined range of motion of 240 degrees, even considering painful motion and other factors; there is no evidence of muscle spasm or guarding; or, incapacitating episodes due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician in the past 12 months. 




3.  Throughout the appeal period, patellafemoral syndrome of the left and right knees has manifested by limitation of flexion at least to 140 degrees or greater and extension to zero degrees, even considering painful motion and other factors; there is no evidence of ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

4.  Before December 7, 2013, de Quervain's disease of the left wrist with compartment release has manifested by dorsiflexion at least to 70 degrees and palmar flexion at least to 80 degrees without actual painful motion; from December 7, 2013, de Quervain's disease of the left wrist with compartment release has manifested by dorsiflexion at least to 70 degrees and palmar flexion at least to 80 degrees with actual painful motion.

5.  Throughout the appeal period, residuals of a left talus fracture have manifested plantar flexion at least to 45 degrees and plantar dorsiflexion at least to 15 degrees and minimal disability with pain on weight bearing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for an initial rating higher than 10 percent for a lumbar disc disease with myofascial syndrome and facet joint osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2013).






3.  The criteria for an initial rating higher than 10 percent for patellafemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

4.  The criteria for an initial rating higher than 10 percent for patellafemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

5.  Before December 7, 2013, the criteria for an initial compensable rating for de Quervain's disease of the left wrist with compartment release have not been met; from December 7, 2013, the criteria for an initial compensable rating for de Quervain's disease of the left wrist with compartment release have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2013).

6.  The criteria for an initial 10 percent rating for residuals of a left talus fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

On the claim of service connection for costochondritis, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 


Any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter in September 2007.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186 87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).


Also the VCAA notice complied with Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

On the claims for increase, the appeal arises from the Veteran's disagreement with the initial ratings following the initial grant of service connection.  Once service connection was granted the claims were substantiated and additional notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded VA examinations in October 2007 and in December 2013.  The reports of the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App.120, 123-24 (2007) (A VA examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Costochondritis

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 






Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

Analysis

On VA examination in December 2013, the Veteran stated that in service she experienced sharp pain, when breathing, the condition resolved 2 weeks after treatment.  She denied any subsequent symptoms.





On physical examination, there was no pain or tenderness of the chest muscles.  The VA examiner concluded that there is no costochondritis.

It is undisputed that the lay and medical evidence of record fails to show a current diagnosis of costochondritis or symptoms of the same since the Veteran filed her claim for service connection.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As the preponderance of the evidence is against, there is no doubt to be resolved and service connection is not warranted.

Claims for Increase 

General Rating Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. § 4.7.


Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion is a factor.  Weakness is also an important.  38 C.F.R. § 4.40.

When evaluating the joints, factors to consider include less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

Actually painful, unstable, or malaligned joints, due to healed injury, is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Disc Disease 

The Veteran seeks an initial rating higher than 10 percent for lumbar disc disease with myofascial syndrome and facet joint osteoarthritis, which is currently rated under Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating, 20 percent rating, is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 





An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5235-42.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Evidence 

On VA examination in October 2007, the Veteran described back pain on sitting for long periods of time and on bending.  

On physical examination, there were no obvious deformities of the lumbar spine.   Forward flexion was to 90 degrees or greater with no objective evidence of pain; extension, lateral flexion, and lateral rotation were all to 30 degrees or greater with objective evidence of pain at the extremes.  There was no additional function loss on repetitive range of motion testing.  There was no effect of incoordination, functional loss or functional impairment of the thoracolumbar spine.  There was tenderness on palpation, but no muscle spasm or guarding.   The Veteran reported that her back disability does not affect her occupation.  There was no evidence of IVDS or incapacitating episodes over the past 12 months.  

On VA examination in December 2013, the Veteran described back pain about once per week.


On physical examination, there were no obvious deformities of the lumbar spine.  Forward flexion was to 90 degrees or greater with no objective evidence of pain; extension, lateral flexion, and lateral rotation were all to 30 degrees or greater with no objective evidence of pain.  There was additional function loss on repetitive range of motion testing.  There was no functional loss or functional impairment of the thoracolumbar spine.  There was no muscle spasm or guarding.

Analysis

The Veteran is currently rated 10 percent rating for lumbar disc disease with myofascial syndrome and facet joint osteoarthritis under Diagnostic Code 5243.  A disability under Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 

Throughout the appeal period, there is no evidence of IVDS that required bed rest prescribed by a physician.  Accordingly, a rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also considered a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

Forward flexion to 90 degrees without pain, does not more nearly approximate or equate to forward flexion greater than 30 degrees but less than 60 degrees.  Additionally, a combined range of motion of 240 degrees (90+30+30+30+ 30+30=240) does not more nearly approximate or equate to a combined rating of not greater than 120 degrees.





With regard to the issue of whether a disability rating higher than 10 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability rating contemplates her current functional impairment.  

On VA examination in December 2013, the VA examiner noted that the Veteran had occasional painful flare-ups.  On VA examinations in October 2007 and in December 2013 there was no additional limitation with repetitive range of motion testing and no functional loss due to painful movement, weakened movement, fatigue, flare-ups, or repetitive movement.  Moreover, the Veteran reported that she was able to pursue a rigorous full-body workout regimen notwithstanding her service-connected disabilities.  The functional loss does not more nearly approximate the criteria for the next higher rating.

For these reasons, the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine have not been met.  

The Board has considered "staged" ratings, but concludes that the evidence does not show that the lumbar spine disability met the criteria for a higher rating at any time since the claim was filed.

As the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for a lumbar disc disease with myofascial syndrome and facet joint osteoarthritis, there is no doubt to be resolved and a higher rating is not warranted.

Left Knee and Right Knee 

The Veteran seeks initial ratings higher than 10 percent for left and right knee patellofemoral pain syndrome, which are currently rated under Diagnostic Code 5260.


Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  The next higher rating, 20 percent, is warranted for flexion limited to 30 degrees.  The criterion for the maximum rating, 30 percent, is flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees.  

Separate ratings for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Evidence 

On VA examination in October 2007, the Veteran described knee pain with sitting for long periods of time or when descending sloping terrain.

On physical examination, both knees showed flexion to 140 degrees or greater with some pain and crepitus.  There was no additional function loss on repetitive range of motion testing.  There were no flare-ups, and incoordination, fatigue, weakness, or lack of endurance did not affect the function of the knee joints.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation and no meniscal conditions.   

On VA examination in December 2013, the Veteran reported bilateral knee pain when she runs more than one mile and that the pain resolves without intervention.  The Veteran also reported a clicking sensation in the right knee on extension.

On physical examination, both knees showed flexion to 140 degrees or greater with no objective evidence of pain.  Additionally, there was no limitation of extension or evidence of pain on extension.  


There was no additional function loss on repetitive range of motion testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, no meniscal conditions or surgery, and no scars (surgical or otherwise) related to the knee disabilities.  X-rays showed minimal arthritis in both knees.  The VA examiner explained that functional loss due to pain from movement is manifested by an inability to tolerate or participate in long-distance running due to pain and joint fatigue.

Analysis

The Veteran is currently rated f 10 percent rating for patellofemoral pain syndrome of each knee, which is currently rated under Diagnostic Code 5260.

During the appeal period, left and right knee flexion was to 140 degrees and extension to 0 degrees.  Accordingly, the criteria for a 20 percent rating for limitation of flexion, the next higher rating available, which requires flexion limited to 30 degrees, have not been met. And extension to 0 degrees does not more nearly approximate extension limited to 10 degrees for a separate rating under Diagnostic Code 5261. 

The Board has considered other potentially applicable Diagnostic Codes.  However, as there is no evidence of ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, or 5263.

As for functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet.App. 202, the Board concludes that the Veteran's current 10 percent ratings encompass her current functional impairment.  




In October 2007, the VA examiner noted that the Veteran experienced some pain and crepitus on range of motion testing.  However, on examination and again on examination in December 2013, VA examiners reported that pain did no limit the Veteran's range of motion and that incoordination, weakness, or lack of endurance did not affect the function of the knee joints.  The Veteran reported that functional loss due to pain from movement was manifested by an inability to tolerate or participate in long-distance running due to pain and joint fatigue.  However, the Veteran also reported that she was able to pursue a rigorous full-body workout regimen notwithstanding her service-connected disabilities.

Accordingly, the Veteran's left and right knee disabilities are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.

As the preponderance of the evidence is against the claims for initial ratings higher than 10 percent for left and right knee patellofemoral pain syndrome, there is no doubt to be resolved, and higher ratings are not warranted.
 
Left Wrist

The Veteran seeks an initial compensable rating for de Quervain's disease of the left wrist with compartment release, which is currently rated under Diagnostic Code 5215.

Under Diagnostic Code 5215, the criterion for 10 percent rating is dorsiflexion less than 15 degrees or palmar flexion limited zero degrees.

Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I.




Evidence 

Service treatment records show that the Veteran was diagnosed with de Quervain's disease of the left wrist in 2004.  In June 2006, she underwent a procedure, a release of the first dorsal extensor compartment.  On post-operative examination dated July 2006, the examiner noted that the Veteran had no complaints and the pain had been resolved.

On VA examination in October 2007, the Veteran noted occasional "catching" in the radial aspect of the left wrist.  On physical examination, left wrist dorsiflexion was to 70 degrees with no objective evidence of pain.  Left wrist palmar flexion was to 80 degrees with no objective evidence of pain.   There was no additional function loss on repetitive range of motion testing.  There were no flare-ups, and incoordination, fatigue, weakness, or lack of endurance did not affect the function of the left wrist.  And actual painful motion was not shown. 

On VA examination in December 7, 2013, left wrist palmar flexion was to 80 degrees or more with no objective evidence of pain, and dorsiflexion was to 70 degrees or greater with no objective evidence of pain.  

There was no additional function loss on repetitive range of motion testing.  There was no functional loss or functional impairment of the left wrist.  There was acute pain and tenderness of the left radial styloid process with guarding and mild muscle wasting of the thenar eminence.  

Analysis

The Veteran is currently rated zero percent for de Quervain's disease of the left wrist with compartment release, which is rated under Diagnostic Code 5215.





Before December 7, 2013, left wrist dorsiflexion was limited to 70 degrees with no objective evidence of pain, and left wrist palmar flexion was limited to 80 degrees with no objective evidence of pain.  Accordingly, the criteria for a 10 percent rating, which requires dorsiflexion less than 15 degrees or palmar flexion limited zero degrees under Diagnostic Code 5215, have not been met.

Regarding functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and4.59, there is no actual painful motion of the wrist or other functional loss due weakness, fatigability, incoordination and entitled to at least the minimum compensable rating for the wrist had not been met.  38 C.F.R. § 4.59. 

From December 7, 2013, on VA examination, left wrist palmar flexion was to 80 degrees or more with no objective evidence of pain, and dorsiflexion was to 70 degrees or greater with no objective evidence of pain.  There was no additional function loss on repetitive range of motion testing.  Accordingly, the criteria for a 10 percent rating, which requires dorsiflexion less than 15 degrees or palmar flexion limited zero degrees under Diagnostic Code 5215, have not been met.

Regarding functional loss due to pain, weakness, fatigability, incoordination,  pain on movement of a joint, or actual painful motion under 38 C.F.R. §§ 4.40 and 4.45 and 4.59, there was actual painful motion of the wrist and actual painful motion due to a healed injury is entitled to the minimum compensable raring for the joint.  And the minimum compensable rating for the wrist is 10 percent, which is warranted from the date of the VA examination, that is, from December 7, 2013, under 38 C.F.R. § 4.59. 

The Board has considered other potentially applicable Diagnostic Codes.  However, in the absence of evidence of ankylosis of the wrist, there is no other potentially applicable Diagnostic Code for rating the wrist.




Left Ankle

The Veteran seeks an initial compensable rating for residuals of a left talus fracture, which is currently rated under Diagnostic Code 5271. 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion of the ankle.  

Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Evidence 

On VA examination in October 2007, the Veteran complained of left ankle pain with walking on uneven terrain.  On physical examination, there was no obvious deformity.  Left ankle plantar flexion was to 45 degrees or greater with no objective evidence of pain, and plantar dorsiflexion was to 20 degrees with no objective evidence of pain.  There was no additional function loss on repetitive range of motion testing.  There was tenderness in the anteromedial aspect of the ankle. There were no flare-ups, and incoordination, fatigue, weakness, or lack of endurance did not affect the function of her left ankle.  The VA examiner stated that left ankle fracture resulted in minimal disability. 

On VA examination in December 2013, the Veteran gave a history of ongoing pain with weight bearing on the left ankle since service.  On physical examination, left ankle plantar flexion was to 45 degrees or greater with no objective evidence of pain, and plantar dorsiflexion was to 15 degrees with no objective evidence of pain.  There was no additional function loss on repetitive range of motion testing.  There was slightly less movement than normal and pain on weight-bearing.  There was no weakness, excess fatigability, or incoordination.  



The VA examiner concluded that the Veteran does not experience flare-ups that significantly limit her functional ability to ambulate.

Analysis

The Veteran is currently rated noncompensable for residuals of a left talus fracture under Diagnostic Code 5271.  

During the appeal period, plantar flexion was at least to 45 degrees (normal plantar flexion is 45 degrees) and dorsiflexion was at least to 15 degrees (normal dorsiflexion is 20 degrees.  Normal range of plantar flexion and 5 degrees less than normal dorsiflexion does not more nearly approximate or equate to moderate limitation of motion of the ankle under Diagnostic Code 5271 for a compensable rating.

Regarding functional loss due to pain, weakness, fatigability, incoordination,  pain on movement of a joint, or actual painful motion under 38 C.F.R. §§ 4.40 and 4.45 and 4.59, there was joint tenderness on VA examination in October 2007 and the VA examiner described the residuals of the fracture as minimally disabling.  Actual painful motion on weight bearing was found on VA examination in December 2013.  Joint tenderness, minimally disabling, and actual painful motion due to a healed injury is entitled to the minimum compensable raring for the joint.  And the minimum compensable rating for the ankle is 10 percent, which is warranted throughout the period of the appeal under 38 C.F.R. § 4.59. 

The Board has considered other potentially applicable Diagnostic Codes.  However, as the evidence does not show ankylosis, malunion of the os calcis or talus, astragalectomy, or any other foot injuries, disability ratings are not warranted under Diagnostic Codes 5270, 5272, 5273, 5274, or 5284.






Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for the lumbar spine, knees, wrist, and ankle encompass limitation of motion and functional loss and reasonably describe the levels of the disabilities and the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Referral for extraschedular consideration for the service-connected spine disability is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disability raring.

      (The Order follows on the next page.). 






ORDER

Service connection for costochondritis is denied.

An initial rating higher than 10 percent for a lumbar disc disease with myofascial syndrome and facet joint osteoarthritis is denied. 

An initial rating higher than 10 percent for left patellofemoral pain syndrome is denied.

An initial rating higher than 10 percent for right patellofemoral pain syndrome is denied. 

Before December 7, 2013, an initial compensable rating for de Quervain's disease of the left wrist with compartment release is denied.

From December 7, 2013, an initial compensable rating for de Quervain's disease of the left wrist with compartment release is granted.

An initial 10 percent rating for residuals of a left talus fracture is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


